DETAILED ACTION
Status of Claims
This action is in reply to the RCE and amendments filed on February 3, 2021.
Claims 1-20 are currently pending.
Claims 1, 7, 10, 14, and 20 have been amended.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The previous rejection of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendment.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101.  When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A).  The step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity).  If it is determined in step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application.  If it is determined that step 2A, Prong that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B).  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. 
According to the first part of the analysis, in the instant case claims 1-9 are directed to a method, claims 10-19 are directed to a system, and claim 20 is directed to an apparatus.  Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1).  In this case, the claims are determined to recite a judicial exception as explained below.

Regarding independent claim 1, the limitations regarding detecting a perturbation to a known contextualization of an underlying proposition about an item, selecting by a mapping 
For example, the selecting and assigning steps select a group of individuals exhibiting a known contextualization and assigns a value to the measureable indication, which is organizing human attributes.   Additionally, the injection of a disruptive subject and collecting subsequent information is monitoring and observing (and organizing) actual human activity.  The limitations focus on determining the influence of human group behavior by following a set of rules for organizing the group of people.  The final limitation discussing quantum representation, is descriptive of the type of data being gathered and is nonfunctional descriptive; see MPEP 2111.05.

Regarding dependent claim 2, the limitation describing the detection of a perturbation to the known contextualization of the underlying proposition is further organization of human activity.  Similarly to claim 1, the limitation monitors and organizes human behavior.  
Regarding dependent claim 3, the limitation describing estimating a change in the quantum representation of the group due to the perturbation is organizing human behavior.  The discussion of the quantum representation is nonfunctional descriptive.
Regarding the density matrix described in claim 4, the quantum representation comprising a density matrix is, again, descriptive of the type of data being gathered and is nonfunctional descriptive.
Regarding dependent claim 5, the presentation of additional propositions to the group is organizing human activity.

Regarding dependent claim 7, exposing the disruptive subject to the group within a network is influencing human behavior and monitoring the results (organizing behavior).
Regarding dependent claim 8, exposing the disruptive subject to the group in real life is influencing human behavior and monitoring the results (organizing behavior).
Regarding dependent claim 9, the item selection and resulting proposition analysis is descriptive of the type of data being gathered and is nonfunctional descriptive.

Regarding independent claim 10, the limitations regarding detecting a perturbation to a known contextualization of an underlying proposition about an item, selecting by a mapping module a group of one subject exhibiting a known contextualization and measurable indication, assigning a subject value matrix, injecting a disruptive subject exhibiting an anti-consensus statistic modulo in a manner that ensures said group accepts the disruptive subject as a member of the group, collecting a subsequent measurable indication, and the various quantum representations are, but for the recitation of generic computer components, as drafted, processes that, under broadest reasonable interpretation, organizing human activity.  The final limitation discussing quantum representation, is descriptive of the type of data being gathered and is nonfunctional descriptive.  See the discussion regarding claim 1 above.

Regarding dependent claim 11, the limitation describing the detection of a perturbation to the known contextualization of the underlying proposition is further organization of human activity.  Similarly to claims 1 and 10, the limitation monitors and organizes human behavior.  
Regarding dependent claim 12, the selecting of the disruptive subject as being selected from a set of leaders is influencing human behavior and monitoring the results (organizing behavior).
Regarding dependent claim 13, the set of leaders coming from one of various groups is also influencing human behavior and monitoring the results (organizing behavior).  Additionally, 
Regarding dependent claim 14, the network to which the disruptive subject is exposed is influencing human behavior and monitoring the results (organizing behavior).
Regarding dependent claim 15, the particular selection of the network in which to inject the disruptive subject is also influencing human behavior and monitoring the results (organizing behavior).
Regarding dependent claim 16, the limitation detailing the group is a social group is influencing human behavior and monitoring the results (organizing behavior).
Regarding dependent claim 17, exposing the disruptive subject to the group within a network is influencing human behavior and monitoring the results (organizing behavior).
Regarding dependent claim 18, the social group manifesting an affiliation with one or more product websites monitoring human behavior (organizing behavior).
Regarding dependent claim 19, the item selection and resulting proposition analysis is descriptive of the type of data being gathered and is nonfunctional descriptive.

Regarding independent claim 20, the limitations regarding selecting by a mapping circuit a group of one subject exhibiting a known contextualization and measurable indication, assigning a subject value matrix, injecting a disruptive subject exhibiting an anti-consensus statistic modulo into the group in a manner that ensures the group accepts the disruptive subject, collecting a subsequent measurable indication, detecting in real-time a perturbation to known contextualization, and the various quantum representations are, but for the recitation of generic computer components, as drafted, processes that, under broadest reasonable interpretation, organizing human activity.  The discussion regarding quantum representation, is descriptive of the type of data being gathered and is nonfunctional descriptive.  See the discussion regarding claim 1 above.

Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical 

Regarding independent claim 1, the claim recites additional elements including a computer system and a network.  The computer and network are recited at a high-level of generality such that they amount to no more than the mere instructions to apply the method using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Additionally, the network monitoring unit configured to capture and process data is insignificant extra-solution activity, mere data gathering, and does not integrate the exception into a practical application; see MPEP 2106.05(g).  Dependent claims 2-9 do not recite any new additional elements and do not integrate the judicial exception into a practical application.  
Regarding independent claim 10, the claim recites additional elements including a computer system and a network.  The system and network are recited at a high-level of generality such that they amount to no more than the mere instructions to apply the exception using a generic computer components.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Additionally, the network monitoring unit configured to capture and process data is insignificant extra-solution activity, mere data gathering, and does not integrate the exception into a practical application; see MPEP 2106.05(g).  Dependent claims 11-19 do not recite any new additional elements and do not integrate the judicial exception into a practical application.  
Regarding independent claim 20, the claim recites additional elements including an apparatus, a mapping circuit, an assignment circuit, a network monitoring circuit.  The apparatus and various circuits are recited at a high-level of generality such that they amount to no more than the mere instructions to apply the method using generic computer components.  

Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below.

Regarding independent claim 1, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.	Dependent claims 2-9 do not recite any additional elements and do not provide limitations that amount to significantly more than the judicial exception.

Regarding independent claim 10, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Regarding independent claim 20, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.	 

Response to Arguments
Applicant's arguments filed February 3, 2021 have been fully considered but they are not persuasive.
Beginning on page 10 of remarks, Applicant argues that the claims are eligible in view of 101.  Applicant argues that the claims are not directed to ineligible subject matter and that the invention represents an improvement in data collection time, data freshness, and quantity of reported data as disclosed on page 50, lines 25-27 of the specification.  Page 50, lines 10-27 describe methods of collecting measurable indications inducing retrieval from memory of a computer system via a network.  The specification does not clearly disclose an improvement in the “process and computer based apparatus that utilizes a quantum representation of a group, at least one subject, a disruptive subject, a known contextualization, a known measurable indication, and at least one subsequent measurable indication for real-time detection of a perturbation to the known contextualization of an underlying proposition about an item.”  MPEP 2106.04(a)(I) notes that the specification should disclose 


Conclusion
Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL T PELLETT/Primary Examiner, Art Unit 2121